Citation Nr: 0520159	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) San Diego, California, Regional 
Office (RO).  That decision denied service connection for 
diabetes mellitus.

The Board notes that the June 2002 rating decision 
adjudicated the veteran's claim as an original claim for 
benefits.  However, the RO had previously denied service 
connection for diabetes mellitus in an October 1996 rating 
decision.  In accordance with the United States Court of 
Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  Hence, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for diabetes mellitus.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's October 1996 decision, which denied service 
connection for diabetes mellitus, was not appealed following 
notice of denial to the veteran.

2.  The evidence submitted since the October 1996 decision 
raises a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO decision of October 1996, which denied service 
connection for diabetes mellitus, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

2.  Evidence received since the October 1996 decision is new 
and material, and the claim for entitlement to service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that, as this decision represents a grant of 
the benefit sought on appeal, any defect with regard to the 
VA's duty to assist the veteran in the development of his 
claim is harmless error.

II.  Factual Background

Service medical records document the following glucose 
levels:

August 1993
107
August 1984
103
March 1987
119
May 1988
91
October 1998
114
August 1991
127

Private treatment records dated from January 1995 through 
March 1996 reflect continued treatment for diabetes.  Such 
records refer to treatment for diabetes in September 1993, 
but records dated prior to January 1995 are not associated 
with the claims folder.

An October 1996 rating decision denied service connection on 
the basis that there was no record of treatment for diabetes 
during service, and the evidence did not show that the 
veteran's diabetes mellitus was manifest to a compensable 
degree within one year of service.

Private treatment records dated from March 1996 through 
November 2002 reflect continued treatment for diabetes.  A 
September 1998 private treatment record notes that the 
veteran had a 5 to 6 year history of treatment for diabetes.

In a September 2002 statement the veteran noted that the same 
provider had treated him from 1991 to 1996.  He indicated 
that, after reviewing his records, he noted that the initial 
document request from VA to this provider requested records 
dated from 1995 to 1996.  In a June 2003 statement the 
veteran indicated that he was diagnosed with diabetes shortly 
after service.  He requested the records from his provider 
documenting his treatment from 1991 to 1995.  He stated that 
the provider indicated that all such records had already been 
sent to VA.  He noted that he had personally reviewed his 
claims folder and these records were missing.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for diabetes mellitus, if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in October 
1996.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied entitlement to service 
connection for diabetes mellitus in October 1996, and because 
the veteran did not file a timely appeal, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's October 1996 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Service connection for diabetes mellitus was initially denied 
in the October 1996 rating decision on the basis that there 
was no record of treatment during service, or within one year 
of service.  Of record at the time of this denial were the 
veteran's service medical records and private treatment 
records dated from January 1995 through March 1996.  
Submitted with the current claim are private treatment 
records dated from March 1996 through November 2002, and the 
veteran's statements in support of his claim.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 CFR § 3.156(a).  In this regard, 
the Board notes that treatment records submitted subsequent 
to the October denial refer to a history of diabetes mellitus 
that would put the veteran's initial diagnosis within the 
presumptive time frame.  Moreover, the Board finds the 
veteran's statements regarding his treatment prior to 1995 
credible.  While he is not competent to testify as to the 
etiology of his diabetes mellitus, he is competent with 
regard to commenting on the history of his treatment for such 
disorder.

As treatment records reportedly developed in 1991 have not 
been obtained, and in considering the other evidentiary 
circumstances in this case, the Board concludes that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim of service connection for diabetes mellitus since 
the added evidence raises a reasonable possibility of 
substantiating the claim, and must it be considered in the 
interest of fairness to the veteran.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for diabetes mellitus 
is reopened.


REMAND

Service medical records reflect a pattern of elevated glucose 
readings, culminating in a reading of 127 at the veteran's 
August 1991 separation examination.  Post-service treatment 
records reflect a treatment history for diabetes dating at 
least back to September 1993.  However, the Board notes that 
a disorder need not be specifically diagnosed during service 
if the evidence reasonably indicates onset during service.  
The Board notes that the veteran has not, to date, been 
afforded a VA examination with regard to his claim.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran's claims folder should be reviewed in order 
to obtain a VA medical opinion regarding the likely onset of 
his diabetes mellitus.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of his diabetes 
mellitus.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review.  The examiner 
is asked to offer an opinion as to 
whether it is as likely as not that the 
veteran's diabetes mellitus had its onset 
during service.  Supporting rationale 
should be offered in conjunction with the 
furnished opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


